 

 

= Casé 7'20-cr-00015-DE—Document1—Filed-12/23/19 Page 1 of 5

AO 9] (Rev, 08/09) Criminal Complaint j
= ‘

UNITED STATES DISTRICT COURT

 

 

for the DEC 23 2019

Western District of Texas CLERK, U.S. DISTRICT COURT

Weoreey DISTRICT OF TEXAS

United States of America ) ay CLERK
v. )

Johnny Espinosa ) Case No. N a: 1A - M- a 43

)
)
)

 

Defendant(s)
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of — October 30th, 2019 ~——__siin the county of __Midland, Texas _inthe
Western _—Diistrictof | Texas _, the defendant(s) violated:
Code Section Offense Description
Title 21 USC 841(a)(1) did knowingly and intentionally possess a quantity of methamphetamine with

the intent to distribute.

This criminal complaint is based on these facts:

SEE ATTACHMENT

% Continued on the attached sheet.

   

S signature

Neil Truex MPD Detective/Sergeant
Printed name and title

Sworn to before me and signed in my presence. '

Date: _ 12/23/2019 JPL ;

City and state: | Midland, Texas Ronald Griffin U.S. Magistrate Judge

Printed name and title

  

ude 's signature
Case 7:20-cr-00015-DC Document1 Filed 12/23/19 Page 2 of 5

AFFIDAVIT

I, Neil Truex, a Detective Sgt. with the Midland Texas Police Department, currently assigned to
the Midland Police Department Narcotics Unit, being duly sworn state:

1, I have successfully completed extensive training emphasizing narcotics
investigation and law enforcement. I have been employed by the Midland Texas
Police Department as a police officer and detective for approximately 14 4 years
and have participated in numerous narcotics investigations involving firearms
violations. I have also attended courses based on investigating Narco-Terrorism
and interdiction. In addition, I have operated in an undercover capacity during
investigations where narcotics were purchased.

2. T am familiar with the facts and circumstances of this investigation as a result of my
personal participation in the investigation referred to in this affidavit and
information summarized in reports I have reviewed. I have compiled information
derived from numerous discussions with experienced law enforcement officers, and
detectives of the Midland Police Department. Since this complaint is being
submitted for the limited purpose of establishing probable cause, I] have not
included each and every fact known by me in the investigation. More specifically, 1
have set forth only pertinent facts that I believe are necessary to establish probable
cause. Based on the facts cited in the ‘body of this affidavit, I believe that probable
cause exists that Johnny Espinosa did knowingly and intentionally possess with the
intent to deliver over five grams of actual methamphetamine, in violation of Title 21

United States Code 841 (a)(1).
Case 7:20-cr-00015-DC Document1 Filed 12/23/19 Page 3 of 5

In October 2019 Detectives with the Midland Police Department (MPD) Narcotics
Unit received information that Johnny Espinosa was distributing methamphetamine.
MPD detectives made at least two controlled purchases of methamphetamine from
Johnny Espinosa within the Western District of Texas over the course of this
investigation. The amount of those purchases was equal to or greater than 50 grams
of methamphetamine.

On Wednesday October 30, 2019 at approximately 2115 hrs., a Cooperating
Source, hereinafter referred to as CS, met with Sgt. N. Truex and Detectives Dolan
and Sedillo at a predetermined location. The CS as well as the CS vehicle were
searched and nothing was located.

At approximately 2120 hrs., the CS was provided with $600 of MPD UC Funds and
a recording device. The CS was then sent to purchase a quantity of
methamphetamine from Espinosa.

At approximately 2122 hrs., CS left Sgt. Truex’s vehicle and proceeded to 611 W.
Florida, which is Espinosa’s residence.

At approximately 2133 hrs., CS arrived at Espinosa’s residence and made contact
with Espinosa. Once CS arrived on scene the two would eventually trade the $600
in MPD UC Funds for a quantity of methamphetamine.

At approximately 2143 hrs., CS left Espinosa’s residence and headed back to meet
with Sgt. Truex and the Detectives Sedillo and Dolan.

At approximately 2147 hrs., CS met back up with Sgt. Truex and the Detectives.
Sgt. Truex immediately took possession of approximately 42 grams of actual

methamphetamine and Detective Dolan searched the CS vehicle while Sgt. Truex
10.

11.

12.

13.

Case 7:20-cr-00015-DC Document1 Filed 12/23/19 Page 4 of5

searched CS. Again nothing was located other than the quantity of
methamphetamine.

It should be noted that Detectives with the Midland Police Department Narcotics
Unit made at least two controlled purchases of methamphetamine from Espinosa
over the course of this investigation. The amount of that purchase was equal to or
greater than 50 grams of methamphetamine.

Based on my training, expertise and experience, I believe that probable cause exists
that Johnny Espinosa did knowingly and intentionally possess with the intent to
deliver 5 grams or more of actual methamphetamine, in violation of Title 21, United

States Code 841 (a)(1).

The punishment Espinosa faces if convicted of the alleged charge in this complaint
is punishable by a term of imprisonment of 5 years up to 40 years of confinement, a
minimum term of supervised release of four years not to exceed life, and maximum

fine of $5,000.000 dollars and a $100 special assessment.

Also, of note on 12/20/2019 a search warrant was obtained for Espinosa’s residence
in reference to the previous controlled purchases. That search warrant resulted in
the seizure of two firearms as well as the location of numerous items that are
consistent with the distribution of narcotics distribution, to wit: plastic baggies,

cutting agents, scales and scoops.
Case 7:20-cr-00015-DC Document1 Filed 12/23/19 Page 5of5

"ToT eae
Neil Truex ri Date
Narcotics Detective-Set.

Midland Police Department
Sworn to and subscribed before me in my presence.

Vij DA “<a z4

Ronald Gfiffin ate
United States Magistrate Judge
